     InTue UnJe SiatesDi idCour+
                     Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 1 of 15




    ForTue Eastern i$fricl- OF enns~ von io     •
      6-or+or    K'il<i Brown                   •
                                               •0
I •

                                               Ill

                V,                                         No. fb-CV~97
                                               •'
                                               0

      Mik~ ~Ao ore_, e.+ oJ, ~                 0


I                                              0


                                               '
                                               0


   P?Dint{tf's ResPorlSe_TO D::kr\dcn'\t Phill1Ps Motion ror
Surnmorl Jud:r!Yffit & DefrodoY1ts OPPos·thmTD Platn4J.fSM1,i1m1fu-TrTo l
Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 2 of 15
(!~\bit              .f\~
         Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 3 of 15


              Case 2:16-cv-03887-LDD . Document 15 Filed 12/15/16 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       GARTOR KIKI BROWN                                               CIVIL ACTION


                           v.


       MIKE MOORE, et al.                                              No. 16-cv-3887

                                                 ORDER

            AND NOW, this 15th day of December 2016, upon consideration of Defendants' Motion

  to Dismiss or in the Alternative for a More Definite Statement (Doc. No. 10), Plaintiff's Motion

  to Appeal Defendants' Motion to Dismiss (Doc. No. 11), and Defendant C.E.C. Community

  Education Center's Motion to Join Defendants' Motion to Dismiss (Doc. No. 13), it is hereby

  ORDERED as follows:

         1. Defendant C.E.C. Community Education Center's Motion to Join (Doc. No. 13) is
            GRANTED.
        2. Defendants' Motion to Dismiss (Doc. No. 10) is GRANTED IN PART and DENIED IN
           PART. The motion is DENIED with respect to Plaintiff's failure-to-protect claim against
                                                                         ------
           Defendant Moore and Plaintiffs inadequate-medical-treatment claim against Defendant
                                                                                 -....,., .,___
           Phillips. The motion is GRANTED with respect to aB other claims and defendants.
        3. The claims against Defendants Henry Sladex and C.E.C. Community Education Center
           are DISMISSED WITHOUT PREJUDICE.
        4. Plaintiff may file an amended complaint no later than January 3, 2017.
        5. Defendant's motion in the alternative for a more definite statement is DENIED.


  I.        Background

            On July 18, 2016, Plaintiff Gartor Kiki Br9wn filed a complaint alleging deprivations of

 his constitutional rights in violation of 42 U.S.C. § 1983. Compl. (Doc. No 1-1). Defendants

 Mike Moore, Ronald Phillips, and Henry Sladex subsequently filed a motion to dismiss or
          Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 4 of 15
                                                                  .-
                 Case 2:16-cv-03887-LDD Document 'is Filed 12/15/16 Page 2 of 9




                                                               -----
     alternatively for a more definite statement on September 30, 2016. Mot. to Dismiss (Doc. No.
                                                                                          ,
     10). Plaintiff responded with a filing styled as a "Motion to Appeal Defendants Motion to

     Dismiss" on September 15, 2016. Mot. to Appeal (Doc. No. 11) In November 2016, Defendant

     C.E.C. Community Education Center ("C.E.C.") moved to join other defendants' motion to

     dismiss. Mot. to Join (Doc. No. 13).

              Taken together, the facts alleged in the Complaint and the Motion to Appeal are as

     follows . 1 Plaintiff is an inmate at the George W. Hill Correctional Facility, a prison operated by

     Defendant C.E.C. Comp!., at 1, 3. Defendant Henry Sladex is a Deputy Warden at the prison.

     Compl., at 2. Around September 9, 2015, P!aintiffmet wj!_l:i_~prison official, Defendant Mike

     Moore, and informed him that he had enemies in his housing unit. Mot. to Appeal, at 5.

     Nevertheless, Moore refused to~~ PlruntifftQ.A_different unit, telling Plaintiff that his custody
                        -    -- --·-   .~--···- v•
     level took priority over his safety. Comp!., at 3; Mot. to Appeal, at 5 . .

              The next month, Plaintiff was assaulted on two different occasions, on or around October

     19, 2015, and October 21, 2015. Compl., at 2-3. These assaults were perpetrated by a number of

     fellow inmates, including an inmate Anderson. Mot. to Appeal, at 6. Plaintiff suffered significant

Y. :inj~~:~~~;~~~                                    \¥as ~;~~en an-~ he -l~s~-: t~~ili~Compl·.~ a; 3. ~ t                _J/·,·
J,   ;;ed~ttentio~ for these injuries and was seen by a doctor at.th.e_prison,..Defendant Ronald
       - -- ----- ---·-- ------ - - ---.. -------                                                           - --            _l_
     Phillips. Mot. to Appeal. However, "nothing was done" to treat any of Plaintiff's injuries. Mot.
                         -~-- ·---.
     to Appeal, at 5.


     1
       The Court is obligated to liberally construe pleadings and other submission filed by pro se litigants. Higgs v. Atty.
     Gen. of the United States, 655 F.3d 333,339 (3d Cir. 2011). The Court will therefore construe the Complaint (Doc.
     No. l) and the Motion to Appeal (Doc. No. 11) together as one complaint in its consideration of the motion to
     dismiss. See Wallace v. Fegan, 455 F. App'x 137, 139 (3d Cir. 2011) (considering all of a prose litigants separate
     submissions in determining whether his allegations state a claim upon which relief can be granted); Bush v. City of
     Philadelphia, 367 F. Supp. 2d 722, 725-26 (E.D. Pa. 2005) ("[I]n cases where a prose plaintiff is faced with a
     motion to dismiss, it is appropriate for the court to consider materials outside of the complaint to the extent they 'are
     consistent with the allegations in the complaint."' (quoting Donhauser v. Goard, 314 F . Supp. 2d 119, 121
     (N.D.N.Y. 2004))).

                                                                 2
                                                                                                               E7htb \+
    Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 5 of 15

          Case 2:16-cv-03887-LDD Document 14 Filed 12115/                                                                  ~


                                              IN THE UNITED STATES DISTRICT COUR
                                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GARTOR KIKI BROWN                                                                                         CIVIL ACTION


                                                      v.


MIKE MOORE, et al.                                                                                        No. 16-cv-3887


                                                                                     SCHEDULING ORDER

   AND NOW, this 15th day of December 2016, it is hereby ORDERED as follows:

1. All factual and expert discovery shall be completed on or before February 27, 2017.

2. Dispositive motions shall be filed on or before March 13, 2017.
3. Responses to dispositive motions shall be filed no later than March 27, 2017. Any reply in
   support of dispositive motions may be filed only with leave of the Court.



                                                                                                    BY THE COURT:

                                                                                                    Isl Legrome D. Davis

                                                                                                    Legrome D. Davis, J.




           ( ' ..1,-..              1        .

          i             c I,.· . LQ·
          l ('.-,';\..r1···--1:    (_.)
      .! •                          {            ,'
     AV1/J,.
      •
      t
          I      /) •.-4

                ...... _.
                            F·1 ,: , ,. ·
                              \.,       I•.,,'
                                                 ·•
                                                      l
                                                       .,,.

                                                      •:_f)•t, { ,•     .,,,..   '
                                                              "-~   I
                                                                        ·. , ;· !': -·
                                                                    1
                                                  Uni+ed
                                               Case 2:16-cv-03887-GAM
                                                                , ...:,.,_   Document
                                                                     , r 1~-~a
                                                                           f
                                                                                CJ
                                                                                            ('\ }
                                                                                      63 Filed 05/26/20 Page 6 of 15
                                                                                           '---" i       !..,A '·    '- -




                                                                   pie©!EOVIETI R                                                                                 "'\,,."'
                                                                                                                                                                         1-     ;-"•,1,_   t""       I
                                                                                                                                                                                                           l       I           •~.        '°\
                                                                                                                                                               _ /c._·C ..,,
                                                                     r\              FEB        8 2017                                                                                                     t           l        i_              f

                                                                                                                               •       ,J


                                                                                                                                                                             •, l
                                                                                                                                       '" I
                                                                                                                                                    C,               ' i
                                                                                                                                                                    . ! '
                                                                                                                                                                                                                                                         \le.                t                """'> .,.....,
                                                                                                                                                                                                                                                                                               ~....,.·
                                                                                                                                                                                                                                                                                                               ~1"'; ...... ,
                                                                             .   '                                                                                                                                                                                          f,.
                                                                                                                                                                                                                                                                            ... - · ;-.._.~' ; ~         ' _;-
                                                                                                                                                                                                                                                                                                    \ ....
                                                                                                                                                                                                                                                                                                                         (
                                                                             '




           Pursu en1-I- :o Ru k 3c., o;- he..                                                                                                      .- -                l
                                                                                                                                                   ~ ... -,,.:--i '-~ ...""" ., ···-~1:
                                                                                                                                                                                                     .
                                                                                                                                                                                                    t _. . .
                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                          <-.
                                                                                                                                                                                                                                                ~          ~
                                                                                                                                                                                                                               j·    ,




        )Iq <d {- t -f1' Gc.. rte r 4- i' ·' i B,, c, u.h"
                                                                                                                                                   ..       ... .. ....-t •,_, ·-                .. \;                              ~.r              •




                                                                                                                                                                                                            ;, "• ,\ __ ) t                          .,.r'. ({
                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                      /'
                                                                                                                                                                                                                                                                     .~l, ,.                            ~ /I ,·1 J.1 _;;I""
                                                                                                                                                                                                                                                           ..)'                         I (·V,r       f;:                       •'




                                  '
                   Wr1 r, ~1--·1
                 ve,f)o ~-~ .,...~
    ~ ~          J      ~                            '         /
    ' rC / .!.f,r 101<5-
                                        1
                                            fl,   ia Ctl)
    i   ,tJ fef"        kJ th1.e- ss cs ,


                           11 I ,'\ J
                       C..iiicl ·, <-\                                                           11"'-~ ., .. .,,-,,../
                                                                                                 t        "-""" ;    -~       'I-
                                                                                                                                          !
                                                                                                                                    \,.' \,
                                                                                                                                              c_               ~r . ' I/. (',, (·
                                                                                                                                                            (, :i                                        .. II,.                     ,              ,I                                  I J
                                                                                                                                                                                                                                                                     i r: Y'I-"' '; (\ t
                            '                                        I

t-         .,~ · ';,        J )1 Ca      .{ '"'CCn'.\ 1 t ,,::· , '\                                                                                               ,C!   f                               1 f" (            '                        I           ·:


    ,"\d        i\r, Clctc};,c,t,                          ti'\.(.                    ,. . C,    t_
                                               \,'
J       t,V:;z,,f J    C.~ ::,,       L· ' (   cI        , (   c:,       f                           i
                                                                                                 -       r          ,,, ...   t'                        '
                                                                                                                                              ~' -' ; ... 1-.'.
          Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 7 of 15




                     IN THE UNITED STATES DISTRICT COURT FO
                          EASTERN DISTRICT OF PENNSYLV

GARTOR KIK.l BROWN



v; - - -                                                         NO;: 16-3887




MIKE MOORE, ET. AL.


             DEFENDANT, DR. PHILLIPS, MEMORANDUM OF LAW IN SUPPORT OF
                 OPPOS1TION TO PLAINTIFF'S MOTION FOR A TRL\L


           Defendant respectfully requests that the Motion for trial be denied, as the Defendant

requests that Court to first determine Defendant's Motion for Summary Judgment and conduct a

pretrial conference before trial is scheduled.

           ~ o deadlines set by the Court for disc~efendant Phillips assumed that Plaintiff

wJ.S    still conducting discovery in this matter. However, with the filing ofthis Motion seeking a

trial, it was understood for the first time that the Plaintiff is not done with discovery and wishes to

proceed to trial. Plaintifrs Motion prompted the Defendant to move for summary judgment, a

motion which is now pending before the Court. (Document 61 ). Since discovery bas not shown

any involvement by Dr. Phillips in the medical care of the Plaintiff for this incident and the




                                                            ~ /-- - ~
medic-al records show that the Plaintiff did receive treatment and now claims that this is

inadequate, it is Defendant's position that Plain~ot present any evidence of deliberate
   ..                                   ..
indifference to his medical needs at trial. Defendant should be entitled to have his motion"'aecided

on the merit~ before going through-the  time
                                    ______     ___
                                          .,--- . and expense of trial preparation.
                                                        ~




                                                    1


                                                                                                          ...
                                                                                                           <
                                                                                                          c•
                                                                                        t:; J;'J
        Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 8 of 15

         Case 2:16-cv-03887-LDD Document 28 Filed 03/13/17 ~~



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF PENNSYLVANIA


GARTOR KIKI BROWN

                                                                        NO.: 16-2566

                v.
                                                                        JURY TRIAL
                                                                        DEMANDED

MIKE MOORE, ET. AL.



  DEFENDANTS, COMMUNITY EDUCATION CENTERS, INC., WARDEN BURNS,
      AND HENRY SLADEX'S MEMORANDUM OF LAW IN SUPPORT OF
        MOTION TO DISMISS PLAINTIFF'S AMENDED COMPLAINT


        Defendants Community Education Centers, Inc., Warden Byrne (incorrectly identified as

"Warden Burns"), and Henry Sladex, by and through their attorneys Robert M. Di01io and

Matthew H. Fry, hereby submit this Memorandum of Law in support of Defendants' Motion to

Dismiss Plaintiff's Amended Complaint pursuant to Rule 12(b)(6) and in support thereof aver the

following.

   I.        FACTUAL BACKGROUND


        Plaintiff claims constitutional violations of deliberate indifference to Plaintiff's safety and

to his medical needs, presumably under the Eighth Amendment of the U.S. Constitution against

the individual Defendants. (Document 3).

        Defendants' filed a Motion to Dismiss, which was granted in part and denied in part by

the Court, and giving Plaintiff leave to amend the complaint to add claims as to dismissed

Defendants Sladex and Community Education Centers, Inc. (Court Order, Document 15).



                                                   1
        Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 9 of 15

          Case 2:16-cv-03887-LDD        Document 31      Filed 04/13/17    Page 6 of 19




                    IN THE UNITED STATES DISTRICT COURT FORT
                         EASTERN DISTRICT OF PENNSYLVANIA


GARTOR KIKI BROWN

                                                                    NO.: 16-3887

               v.



MIKE MOORE, ET. AL.



  DEFENDANTS, DR. RONALD PIIlLLIPS AND MIKE MOORE'S MEMORANDUM
    OF LAW IN SUPPORT OF MOTION TO DISMISS PLAINTIFF'S AMENDED
                          COMPLAINT OR
            IN THE ALTERNATIVE FOR SUMMARY JUDGMENT

        Defendants Ronald Phillips and Mike Moore, by and through their attorneys Robert M.

DiOrio and Matthew H. Fry, hereby submit this Memorandum of Law in support of Defendants'

Motion to Dismiss Plaintiff's Amended Complaint pursuant to Rule 12(b)(6) or in the alternative

for Summary Judgment and in support thereof avers the following.

   I.      FACTUAL BACKGROUND


        Plaintiff, while incarcerated at the George W. Hill Correctional Facility, claims that he

was assaulted in or around October 19, 2015 and October 21, 2015, and his injuries were not

adequately treated by medical staff. (Document 3, pp. 2-3). However, it is unclear from the

Complaint who assaulted the Plaintiff and how Defendants were allegedly involved such that

they could have prevented such an assault.

        Plaintiff claims that he was assaulted by other inmates at the George W . Hill

Correctional Facility on October 19, 2015 and October 21, 2015. He claims he warned



                                                 1
       Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 10 of 15


                                                                                        ('r;x hiloi'f G)
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                          &i9( ~ ( )
    GARTOR KIIG BROWN                                                          CMLACTION

                                                                                          FILED SEP 1 1 2017
          V.



    MIKE MOORE, et al.                                                         No. 16-cv-3887


                                                    ORI~ER

         AND NOW, this 11th day of September 2017, it is hereby ORDERED as follm,vs:

      1. Upon consideration of Plaintiffs Motion for Leave to File an Amended Complaint (Doc.
         No. 32), the motion is GRALWED. 1 Refetcnces in the Amended Complaint (Doc. No. 23)
         to C.6. John Doe shall be amended to refr r to Sergeant Carter.
      2. Upon consideration of Defendants Comnmnity Education Centers, Burns, and Sladex' s

         GRANTED. All claims against Defendar:L Community Education Centers, Sladex, and
         Burns are DISMISSED WITH PREJUDICE.
      3. Upon consideration of Defendants R ~ and Mil~e Moore' s Motion to Dismiss
         or in the Alternative for Summary Judgm~,1t (Doc. No. 31) and Plaimiffs Opposition
         (Doc. No. 33), the motion is GRANTED TN PART and DENIED IN PART.
               a. Summary Judgment is GRANTEI; in favor of Defendants Moore and Carter.
               b. The motion to dismiss is DENIED with respect to Defendant Phillips.
               c. The alternative motion for summary judgment is DENIED with respect to
                  Defendant Phillips.                                                               ENTERED
                                                                                                     SEP 112017
                                                                                                   CLERK OF COURT


1
 As the only change made by this amendment is correctin;~ the name of one of the Defendants, the Defendants'
motions will be resolved as if addressed to the amended ccmplaint. See 6 Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure§ 1476 (3d ed.) (" [D]efe11dants should not be required to file a new motion to
dismiss si..--nply because an amended pleading was introdu!'ed while their motion was pending . .. the court simply
may consider the motion as being addressed to the amend,;d pleading."); Jordan v. City of Philadelphia, 66 F. Supp.
2d 638, 641 n.1 (E.D. Pa. 1999).

                                                         1
        Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 11 of 15




that would result in "substantial and unnecessary suffering, injury, or death" ifleft untreated. Id.

(quoting Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023 (3d Cir. 1991)).

       The amended complaint, as construed with the original complaint, states a claim against

Defendant Phillips. The Court previously reached this same conclusion when it permitted

Brown's original complaint against Phillips to survive the motion to dismiss. Dec. 15, 2016

Order (Doc. No. 15). As the Court stated in that order: "Plaintiff has alleged that he suffered

from a serious medical need-a broken jaw ... that Dr. Phillips saw him in person and knew of

his need for medical attention,~nothing was d ~" Id. These allegations meet the test

for deliberate indifference. See Lanzaro, 834 F.2d at 346. The motion to dismiss is denied.

        Phillip' s alternative motion for summary judgment is also denied. Brown's affidavit

creates a genuine issue of material fact as to whether Defendant Phillips was deliberately

indifferent to Brown's serious medical needs. Brown' s affidavit states that when he was brought
                                                                                                            '\ /j
                                                                                                            \/
to the infirmary following the October 19 a s s a u ~ ~ g h that                                        <:----•·r ·
                                                                             --------
                                                                                    ---.....                -t'..\..._..:>


he could not open his mouth. Pl. ' s Opp., at ,.--SJ?~?:king through clenched teet4,J3rown informed

Phillips that he had been.struck in the face with a "hard lunch tray" and had broken his jaw. Pl. ' s

Opp., at 7. His injury had obviou ph)'.sic~l manifestatiogs,,     ne prison official who was present

remarked in front of Phillips that Brown "jooks like he has a tennis ball in hi.tifily." Pl. ' s Opp., at

7. Despite t h e s e ~, Phillips failed to provide Brown with any treatment whatsoever.

        Brown makes similar assertions about the aftermath of the October 21 assault. When he

was brought to the infirmary, Brown' s face was bleeding and he informed Phillips that he had

been knocked unconscious during the assault, hitting his\bead/ on the floor. Pl. ' s Opp., at 11 .

Again, no treatment was given. Pl.'s Opp., at 11.




                                                   12
      Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 12 of 15




GARTOR BROWN
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                  CIVIL ACTION
                                                                                             \       '   .



      V.


RONALD PHILLIPS, et al.                                           NO. 16-2566    FUD SEP         ya11
                                           ORDER

       AND NOW, this 5th day of September 2017, upon consideration of Defendants' Motion

to Dismiss Plaintiffs Complaint, or in the Alternative, Motion for Summary Judgment (Doc. No.

27) and Plaintiffs Opposition (Doc. No. 34), it is hereby ORDERED as follows:

   1. Defendants' Motion to Dismiss (Doc. No. 27) is GRANTED in part and DENIED in part.

           a. Defendant's Motion is GRANTED with respect to the claims of failure to protect
              against Ronald Phillips, Michael Moore, and Kristen Grady.

           b. The claims of failure to protect against Ronald Phillips, Michael Moore, and
              Kristen Grady are DISMISSED WITH PREJUDICE.

           c. Defendants' Motion is DENIED with respect to the claims of deliberate
              indifference to medical needs against Ronald Phillips and Kristen Grady.

           d. To the extent Brown brings a claim against Michael Moore for deliberate
              indifference to Brown' s medical needs, the claim is DISMISSED WITH
              PREJUDICE.

           e. Plaintiffs equal protection claims against Ronald Phillips, Michael Moore, and
              Kristen Grady are DISMISSED WITHOUT PREJUDICE. Plaintiff may amend
              the complaint with respect to this claim on or before September 26, 2017.

           f. Plaintiffs claims against Lieutenant John Doe, C.E.C., Beese, Keith Hayard, John
              Reildy, David Burns, Mario Colucci, Henry Sladex, Chief Lynch, t h e ~
               aunt P           ard of Inspectors and Delaware County are DISMISSED
              WITHOUT PREJUDICE. laintiff may submit an amended complaint on or
              before September 26, 2017, with respect to these Defendants.

           g. The Clerk of the Court is respectfully directed to provide Plaintiff with Fon£.N:f ERE D
              to be completed for the service of Defendant Nurse Alassa.
                                                                                             SEP -           017
                                                                                         CLERKOP              URT
              Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 13 of 15




       allegations regarding their conduct in the e ual protection clai         herefore, Brown's equal

       protection claim is dismissed without prejudice.

               d. Defendants' Motion in the Alternative for Summary Judgment

               Defendants move, in the alternative, for summary judgment, and attach prison records

       related to intake and medical treatment. This Court h a ~ either convert a motion to

       dismiss into a motion for summary judgment, or to ignore the matters presented outside the

       pleadings and continue to treat the filing as a motion to dismiss. See Kulwicki v. Dawso~

       F.2d 1454, 1462 (3d Cir. 1992). Adequate notice must be provided when converting a motion to

       dismiss into a motion for summary judgment, particularly when a plaintiff is a prose prisoner.

       See Renchenski v. Williams, 622 F.3d 315, 340 (3d Cir. 2010)            a~equate notice in the prose

       prisoner context includes providing a prisoner-plai~ with ~ pa~er copy of the conversion

       Order, as well as a copy of Rule 56 and a short summary explaining its import that highlights the
                                       /   - -       -
       utility of a Rule 56(f) affidavit"); see also Mala v. Crown Bay Marina. Inc., 704 F.3d 239, 245

       (3d Cir. 2013) ("       en a court acts on its own in a way that significantly alters a pro se litigant

       rights - for example, by converting one type of motion into a different type of motion - the court

       should inform the pro se party of the legal consequences").
                                                 '

               Although Defendants' motion was styled as a motion to dismiss, or in the alternative, a

       motion for summary judgment, Defendants'~ in support of summary judgment are

      ~ addition, even though Plaintiff titled his response as "Brief in Opposition Motion to
        Dismiss Cross Summary Judgment" and attached a declaration from a fellow inmate (Doc. No.

      ~Plaintiff has not been provided with all of the notice that Renchenski requires. Accordingly,

  /    this Court declines to convert Defendants' motion into a motion for summary judgment and does

a1it llt,,   Cav,r~ ~   C<JpYj
                           /
                                 \
                                                            12
                        CEr+1~\mte, O{: Ser\/\ IB
                  Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 14 of 15

      I. 'rterer1Y  3k\e tha.+ \'a_m Gaf10( K'1Kl Brown. P1eun-t,f-r
     ·,Yt lhtj C.aSe_, iDY\        -   - ~ -- - dCA.V ~ _ ,_ _ __
     1-.o                 z()           Pla,viJ-{f+~   R-t:SPe0nS£. i:-o   Dekndcult-
    Phi\\\fS Mo·t~on fur SUMvV\ru-Y Jucl9ma_nt ~ De.t'ewla~t~ .
     0 ilhp ~ -t-190 To Pio IYlhtfl\s Mohtvl fur ttipl l. wOD Pu f rn
     to truL VriS6rt rYlfll \ btX. Po r hW C}ass ~tskliz, t6 tht
     ncldte.½~ ·}-L~ o\lJ ,
I    ~r1    ~rk£_~h~l   ~f~iii~~\ PA 1°dOb




    ddd q I I I m
                            Case 2:16-cv-03887-GAM Document 63 Filed 05/26/20 Page 15 of 15




                               --·-                                            INMATE                          neopostM.                           FI RS", •f: LA :ss MAIL
                                                                                                                                                                                              '\
                                                                                                              nMm t'}n7n
Smart Communications/PADOC                                                     MAIL                           US POSTAGE                     $000.8,0Q                                             J

. SCI-   ~~¾'                                                                                                   ~:1'1:j~~                             ZIP 16239
 Name    (1('.Nk,< fb({MIVI                                                                                     ~                                 04 i M 1225'1506

 Number   N ~ &cw{                                                                      ) ---c-~---=-                               -~                         -- -- - -           - • •. -




 PO Box 33028

 St Petersburg FL 33733




                ..,,   ,r


                                                 • ;I.'-   .r,~i:.5-
                                                             , . .... ~ ,1,:




                                                                                         I •• 11 . ,   i,
                                                                                                                                --~-
                                                                                                        .11.,,, ,, 111 j, , Il l I/ 1 /// III IIIl1j 1111 if i I ! 11 j; ii j   ii I i • i•
